Citation Nr: 0205051	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from August 1956 to January 1982.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1994 rating decision by the Waco, Texas, Regional 
Office (RO) of the Department of Veteran's Affairs (VA), 
which denied a compensable rating for bilateral hearing loss 
and denied service connection for tinnitus.

A hearing before a hearing officer at the RO was held in 
March 1996.  A March 1996 hearing officer's decision granted 
a 10 percent rating for hearing loss.  The veteran has 
continued to appeal the rating.  The March 1996 rating 
decision also granted service connection for tinnitus and 
otitis media; determined that those entities were 
noncompensable; and included those entities under the 
diagnostic code for hearing loss.  The veteran did not file a 
notice of disagreement with the March 1996 decision assigning 
noncompensable ratings for otitis media and tinnitus.  
Consequently the matters of the proper ratings for tinnitus 
and otitis media are not properly before the Board.  In a 
memorandum dated in April 2002, the veteran's representative 
requested a compensable rating for tinnitus.  That request on 
behalf of the veteran has not been developed for appellate 
review.  It is referred to the RO for appropriate action.


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
connection with his claim for an increased rating for 
bilateral hearing loss.


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss 
is not warranted.  38 C.F.R. § 3.655(b) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision in January 1989 granted service connection 
for bilateral hearing loss, rated noncompensable effective 
from October 1988.  The veteran sought an increased rating 
and service connection for tinnitus in July 1994.  A hearing 
officer's decision in March 1996 granted service connection 
for tinnitus and otitis media, and assigned a 10 percent 
rating for bilateral hearing loss and included the separate 
entities of otitis media and tinnitus under the diagnostic 
code for hearing loss.  As was noted previously, the matters 
of the ratings for otitis media and tinnitus are not properly 
before the Board.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
The VCAA provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Thus, the VCAA and implementing regulations 
apply in the instant case.  However, the Board finds that the 
mandates of the VCAA and implementing regulations are 
satisfied.

The RO obtained VA treatment records for several facilities, 
and service medical records, and arranged for a January 1996 
VA examination report.  Based on that examination, a March 
1996 hearing officer's decision increased the rating for 
hearing loss to 10 percent.  The veteran, through his 
representative, indicated that his hearing loss is more 
severe than represented by the 10 percent rating.  To 
ascertain if this was so, the RO scheduled a VA examination 
in April 1997.  The veteran was notified of the scheduled 
examination, but failed to report.  In August 1997 
correspondence, the RO informed the veteran, at his new 
address, that failure to report for examination may adversely 
affect his claim, as it was "critical to the evaluation" of 
the claim, and requested that he advise the RO of his 
willingness to report for a future examination.  The veteran 
did not respond.  He was notified of the evidence required to 
establish entitlement to an increased rating, and of what is 
of record.  The duty to assist is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214 (2000).  Thus, VA's "duty 
to assist" and notification duties to the veteran are met.

A controlling regulation provides that when a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall [emphasis added] be 
denied.  38 C.F.R. § 3.655(b).  Here, despite being advised 
of the consequences of a failure to report for an examination 
scheduled in conjunction with his claim for increase, the 
veteran failed to report for such examination or to 
acknowledge a willingness to appear for another scheduled 
examination.  Good cause for the failure to report for 
examination has not been alleged.  His entitlement to a 
current rating in excess of 10 percent for bilateral hearing 
loss cannot be determined without further examination.  The 
controlling regulation cited above mandates that in such 
event the case must be denied.  The regulation is dispositive 
of the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

